DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed on 03/25/2021 has been entered. Claims 1,11 and 16 have been amended. No claims have been canceled. No new claims have been added. Claims 1-20 are still pending in this application with claims 1, 11 and 16 being independent.

Response to Arguments
Based on “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg.50 (7 January 2019), the rejection under 35 U.S.C. §101 is withdrawn.
Applicant's arguments with respect rejection of Claims 1,11 and 16 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites the limitation "the leaf node" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,7,10-12,14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda et al.(US 9137096 B1, hereinafter referred to as “Yehuda”) in view of Rieke et al. (US 2014/0359749 A1, hereinafter referred to as “Rieke”) and in further view of LANG et al. (US 2009/0077621 A1, hereinafter referred to as “Lang”) and in further view of Pang et al. ( US 2018/0287900 A1, hereinafter referred to as “Pang”).

Regarding to Claims 1,11 and 16-17, Yehuda discloses a computer-implemented method comprising: determining, by at least one processor (Yehuda Fig.6 Col:3 Lines:1-29 Note a processor), a hit count (Yehuda Col:2 Lines:4-5 Note specific rule violations (i.e. hit count), Yehuda details gathering compliance data see Fig.9 Step:324) for a (Yehuda Fig.2 Col:5 Lines:12-24 Note Set of rules (i.e. Concrete level)) implemented on a node of a network (Yehuda Fig.1 Ref:100, 152 shows node and it can be a leaf node in the network), 
identifying one or more components of the network from the logical model (Yehuda Fig.2 Step:202 Col:5 Lines:12-24 Note a policy and the rules for network resources (i.e. components of a logical model) in the policy scope (i.e. logical model). Yehuda details about developing set of Policies and set of rules for those policies, see Col:7 Lines:59-60, Col:8 Lines:3-6), wherein the one or more components of the logical model specify a logical intent for the node (Yehuda Fig.2 Step:203 Col:5 Lines:12-24 Note the policy compliance statement (i.e. logical intent));
attributing the hit count for the concrete level rule to each of the one or more components (Yehuda details policies requiring network practices (i.e. network contract) see Col:1 Lines:50-60. Yehuda also details the policy manager identifies requested policies to which rules belong to a particular policy and violation occurrences, see Col:8 Lines 3-6).


Yehuda does not explicitly disclose wherein the concrete level rule was rendered from a logical model and at least controls a flow of data at the node.
However, Rieke from the same field of invention discloses wherein the concrete level rule was rendered from a logical model and at least controls a flow of data at the node (Rieke Fig.3 Para[0066,0086] The logical zone (i.e. logical model) and its policies (i.e. concrete level rule) control the flow. The policies for logical zones are created by the control software).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yehuda to have the feature of “wherein the concrete level rule was rendered from a logical model and at least controls a flow of data at the node” as taught by Rieke. The suggestion/motivation would have been to dynamically configure, control and maintain the system (Rieke Para[0005]).



Yehuda in view of Rieke does not explicitly disclose determining a number of hardware level entries associated with the one or more components. 
However, Lang from the same field of invention discloses determining a number of hardware level entries associated with the one or more components (Lang Para[0098] Note the generated rules stored in memory (i.e. hardware level entry));
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yehuda and Rieke to have the feature of “determining a number of hardware level entries associated with the one or more components” as taught by Lang. The suggestion/motivation would have been to an automatic or dynamic generation of low-level, machine-enforceable rules and wherein network or system components/entities can generate data (Lang Para[0038], Para[0040]).
Yehuda in view of Rieke and Lang does not explicitly disclose generating a report including the one or more components, the hit count, the number of hardware level 
However, Pang from the same field of invention discloses generating a report (Pang Para[0075] A tool group (i.e. report) used by a logic for keeping track of components) including the one or more components (Pang Fig.9 Para[0077] A component on a network element), the hit count (Pang Para[0077] The number of reference count (i.e. hit count)), the number of hardware level entries (Pang Para[0077] The hardware resources allocated to a component when created), and a recommendation (Pang Para[0077] The deletion of the component), the recommendation identifying a removal candidate of the one or more components for removal from a network configuration based at least on the hit count and the number of hardware level entries; and removing the removal candidate from the network configuration (Pang Para[0077] When component is no longer referenced (i.e. removal candidate), the component is deleted).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yehuda, Rieke and Lang to have the feature of “generating a report including the one or more components, the hit count, the number of hardware level entries, and a recommendation, the recommendation identifying a removal candidate of the one or more components for removal from a network configuration based at least on the hit count and the number of hardware level entries; and removing the removal candidate from the network configuration” as taught by Pang. The suggestion/motivation would have been to minimize the use of resources used for profiles (Pang Para[0064]).

Specifically for Claims 11 and 16-17, Yehuda discloses the system that includes a processor, storage medium and instructions (Yehuda Fig.6 Col:3 Lines:1-29 Note a processor, software and storage medium).
Regarding Claims 2 and 14, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained Yehuda further discloses identifying the concrete level rule implemented on the node by querying the node for rule identifiers for the concrete level rule (Yehuda Col:1 Lines:50-67, Col:2 Lines:1-2 Note a display engine receives report request, a scope of the rule identifying which network objects it applies to, and a desired state to test for satisfaction of the rule (i.e. rule identifier)).
Regarding Claims 3 and 15, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained above for Claim 1. Lang further discloses identifying a logical level intent associated with the concrete level rule, the logical level intent associated with the one or more components (Lang Para[0042] Note the high level security policy (i.e. logical model) can be a security intent (i.e. logical level intent)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yehuda, Rieke and Pang to have the feature of “identifying a logical level intent associated with the concrete level rule, the logical level intent associated with the one or more components” as Lang. The suggestion/motivation would have been to an automatic or dynamic generation of low-level, machine-enforceable rules and wherein network or system components/entities can generate data (Lang Para[0038], Para[0040]).
Regarding Claims 4 and 18, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained above for Claim 1. Lang further discloses wherein the determining of the number of hardware level entries comprises querying the node for the number of hardware level entries associated with the concrete level rule (Lang Para[0107] Note the policy node may configure the rules to be dependent upon context information (i.e. hardware level entry) that needs to be queried).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yehuda, Rieke and Pang to have the feature of “wherein the determining of the number of hardware level entries comprises querying the node for the number of hardware level entries associated with the concrete level rule” as taught by Lang. The suggestion/motivation would have been to an automatic or Lang Para[0038], Para[0040]).
Regarding Claim 5, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained above for Claim 1. Yehuda further discloses wherein the determining of the hit count for the concrete level rule comprises querying the node or network controller for the hit count for the concrete level rule (Yehuda Col:2 Line:4 Note drill-down queries to interrogate specific rule violations).
Regarding Claims 7 and 20, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained above for Claim 1. Lang further discloses wherein the concrete level rule comprises an access control (actrl) rule (Lang Para[0005] Note access control functionality (i.e. access control) at various layers).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yehuda, Rieke and Pang to have the feature of “wherein the concrete level rule comprises an access control (actrl) rule” as taught by Lang. The Lang Para[0038], Para[0040]).
Regarding Claim 10, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained above for Claim 1. Yehuda further discloses wherein the node is a leaf node (Yehuda Col:8 Lines:51-61 Yehuda details policy and rules in the policy to each node which can be a leaf node).
Regarding Claim 12, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained above for Claim 1. Yehuda further discloses wherein the at least one logical level component is associated with a lowest hit count of the one or more logical level components (Yehuda Col:9 Lines:9-15 severity based threshold or sliding score).



Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda in view of Rieke, Lang, Pang .

Regarding Claims 6 and 19, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained above for Claim 1. Yehuda in view of Rieke, Lang and Pang does not disclose wherein the number of hardware level entries comprises at least one TCAM entry.
However, Samuel from a similar field of endeavor discloses wherein the number of hardware level entries  comprises at least one TCAM entry (Sam Fig.2 Col:6 Lines:57-64 Note Memory 206, TCAM table 213 contains dedicated entry).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yehuda, Rieke, Lang and Pang to have the feature of “wherein the number of hardware level entries  comprises at least one TCAM entry” as taught by Samuel. The suggestion/motivation would have been to free resources in both the data plane (replacing per-user interface representation in network pro­cessors/ Samuel (Col:2 Lines:6-64)).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yehuda in view of Rieke, Lang, Pang and further in view of Raghu (US 2015/0052525A1, hereinafter referred to as “Raghu”).

Regarding Claim 8, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained above for Claim 1. Yehuda in view of Rieke, Lang and Pang does not disclose wherein the one or more components comprise an endpoint and a protocol.
However, Raghu from a similar field of endeavor discloses wherein the one or more components comprise an endpoint and a protocol (Raghu Para[0056] Note the endpoint and protocol channels are logically represented).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yehuda, Rieke, Lang and Pang to have the feature of “wherein the one or more components comprise an endpoint and a protocol” as taught by Raghu. The suggestion/motivation would have been to create virtual private networks across multiple cloud-computing facilities (Raghu Para[0006]).



Claims 9 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda in view of Rieke, Lang, Pang and further in view of Erickson et al. (US 2016/0036636A1, hereinafter referred to as “Erickson”).

Regarding Claims 9 and 13, Yehuda in view of Rieke, Lang and Pang discloses the method and system as explained above for Claim 1. Yehuda in view of Rieke, Lang and Pang does not disclose wherein the one or more components include one or more contracts, and the removal candidate is an identified one of the one or more contracts with no hits and most entries.
	However, Erickson from a similar field of endeavor discloses wherein the one or more components include one or (Erickson Para[0047] Note forwarding table with rules (i.e. contracts)) and the removal candidate is an identified one of the one or more contracts with no hits and most entries (Erickson Para[0047,0053] Note the dead rules (i.e. removal candidate) are removed from the forwarding table once detected and investigated by the NMS. Para[0049-50] Note the entries in the multiple forwarding tables (i.e. entries)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yehuda, Rieke, Lang and Pang to have the feature of “wherein the one or more components include one or more contracts, and the removal candidate is an identified one of the one or more contracts with no hits and most entries” as taught by Erickson. The suggestion/motivation would have been to manage and Verify networks in a fast, large-scale, automated, and systematic way (Erickson Para[0007]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, 

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0062923 to Katrekar  (Paragraphs:115).
2.	U.S. Patent Application Publication No. 2017/0317840 to Poh  (Paragraphs:69).
3.	U.S. Patent Application Publication No. 2018/0287885 to Shakimov (Paragraphs:36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415